DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata, US 2012/0025060 A1.
Regarding claim 1, Iwata, US 2012/0025060 A1, discloses a solid state imaging device (see abstract, Figs. 2, 7), comprising: a group of a plurality of pixels configured to include pixels of the same color coding and with no pixel sharing between each other (see the group of four adjacent blue pixels in the upper left quadrant, Fig. 2); and a color filter that is formed by Bayer arrangement of the group of a plurality of pixels (see the arrangement of Fig. 2, which in conjunction with the underlying 2x2 readout sharing arrangement, is identical to the arrangement of applicant’s Fig. 6). 
Regarding claim 2, Iwata, US 2012/0025060 A1, discloses the solid state imaging device according to claim 1, wherein the group of a plurality of pixels includes pixels with no pixel sharing between each other (see the group of four adjacent blue pixels in the upper left quadrant, Fig. 2; see also the general arrangement of Fig. 2, which in conjunction with the underlying 2x2 readout sharing arrangement, is identical to the arrangement of applicant’s Fig. 6). 
Regarding claim 3, Iwata, US 2012/0025060 A1, discloses the solid state imaging device according to claim 2, wherein a unit of the pixel sharing is 2.times.2 pixels (see Figs. 1, 2). 
Regarding claim 4, Iwata, US 2012/0025060 A1, discloses the solid state imaging device according to claim 1, wherein at least a half of the group of a plurality of pixels is pixels with no pixel sharing between each other (see the group of four adjacent blue pixels in the upper left quadrant, none of which have pixel sharing with the other blue pixels, Fig. 2). 
Regarding claim 8, Iwata, US 2012/0025060 A1, discloses the solid state imaging device according to claim 1, wherein the group of a plurality of pixels includes four pixels (see the group of four adjacent blue pixels in the upper left quadrant, Fig. 2). 
Regarding claim 9, Iwata, US 2012/0025060 A1, discloses the solid state imaging device according to claim 1, wherein the color coding is a coding of primary color checker (see the RGB color filters of Fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, US 2012/0025060 A1, in view of Itonaga, US 2011/0049590 A1.
Regarding claim 5, Iwata, US 2012/0025060 A1, teaches the solid state imaging device according to claim 4. However, Iwata does not teach wherein a unit of the pixel sharing is 2.times.4 pixels. Iwata’s unit of the pixel sharing is 2.times.2 pixels.
Itonaga, US 2011/0049590 A1, Figs. 20, 21 teaches a unit of pixel sharing that is 2.times.4 pixels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the 2x4 sharing arrangement of Itonaga, US 2011/0049590 A1 with the imaging system of Iwata, US 2012/0025060 A1, so that the pixels could be made smaller or so that the fill factor could be increased. This would reduce the chip size of the image sensor or would allow the sensor to be more sensitive to light. Further, it would yield predictable results.
Regarding claim 15, Iwata, US 2012/0025060 A1, teaches an electronic apparatus (see abstract, Fig. 7), comprising: a solid state imaging device (see abstract, Figs. 2, 7), including a group of a plurality of pixels configured to include pixels of the same color coding and with no pixel sharing between each other (see the group of four adjacent blue pixels in the upper left quadrant, Fig. 2); and a color filter that is formed by Bayer arrangement of the group of a plurality of pixels (see the arrangement of Fig. 2, which in conjunction with the underlying 2x2 readout sharing arrangement, is identical to the arrangement of applicant’s Fig. 6); and a signal processing circuit that processes an output signal output from the solid state imaging device (Fig. 7). However, Iwata does not teach an optical system that makes incident light be incident on the solid state imaging device.
Itonaga, US 2011/0049590 A1, Fig. 22 teaches a lens unit 92 for focusing an image of a scene on a solid-state imaging device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the lens of Itonaga, US 2011/0049590 A1, with the camera system of Iwata, US 2012/0025060 A1, so that images captured by the apparatus could be focused. This would improve the quality of the images generated by the apparatus and would increase the utility of the user. Further, it would yield predictable results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata, US 2012/0025060 A1, in view of Guidash, US 2005/0012836 A1.
Regarding claim 6, Iwata, US 2012/0025060 A1, teaches the solid state imaging device according to claim 4. However, Iwata does not teach wherein a unit of the pixel sharing is 1.times.4 pixels. 
Guidash, US 2005/0012836 A1, Fig. 8a teaches a unit of pixel sharing that is 1.times.4 pixels.
In this case, the prior art contained a device which differed from the claimed device by the substitution of some components with other components. Iwata uses 2x2 pixel sharing, whereas the claim recites 1x4 pixel sharing. The substituted components and their functions were known in the art – each arrangement allows four photosensors to share one readout unit. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Merely substituting the 1x4 sharing arrangement of Guidash for the 2x2 sharing arrangement of Iwata would operate similarly to Iwata, and would still accomplish the aims of Iwata which were to relax manufacturing constraints on the color filter array and to increase pixel sensitivity in low light conditions. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the 1x4 sharing arrangement of Guidash, US 2005/0012836 A1, with the imaging system of Iwata, US 2012/0025060 A1, because doing so would be merely simple substitution of one known element for another to obtain predictable results.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, US 2012/0025060 A1, in view of Izumi et al., US 2006/0007331 A1 (Izumi).
Regarding claim 7, Iwata, US 2012/0025060 A1, teaches the solid state imaging device according to claim 1. However, Iwata does not teach wherein a defective pixel generated in a unit of the pixel sharing is corrected using pixels in the group of a plurality of pixels. 
Izumi et al., US 2006/0007331 A1, teaches that in the case of defective pixels, signals for the defective pixel locations are interpolated using the signals of adjacent non-defective pixels having the same color as the defective pixel locations (par. 75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to interpolate a signal for a defective pixel in the group of the plurality of pixels from the signals of the non-defective pixels in the group of the plurality of pixels because they are the nearest pixels of the same color as the defective pixel. This would improve the accuracy of the interpolation and would improve the quality of the images generated by the apparatus. Further, it would yield predictable results.
Regarding claim 11, Iwata, US 2012/0025060 A1, teaches a signal processing device (see abstract, Fig. 7), comprising: a solid state imaging device (see abstract, Figs. 2, 7), including a group of a plurality of pixels configured to include pixels of the same color coding and with no pixel sharing between each other (see the group of four adjacent blue pixels in the upper left quadrant, Fig. 2); and a color filter that is formed by Bayer arrangement of the group of a plurality of pixels (see the arrangement of Fig. 2, which in conjunction with the underlying 2x2 readout sharing arrangement, is identical to the arrangement of applicant’s Fig. 6). However, Iwata does not teach a correction processing unit that corrects a defective pixel generated in a pixel sharing unit, in an output signal output using pixels in the group of a plurality of pixels.
Izumi et al., US 2006/0007331 A1, teaches that in the case of defective pixels, signals for the defective pixel locations are interpolated using the signals of adjacent non-defective pixels having the same color as the defective pixel locations (par. 75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to interpolate a signal for a defective pixel in the group of the plurality of pixels from the signals of the non-defective pixels in the group of the plurality of pixels because they are the nearest pixels of the same color as the defective pixel. This would improve the accuracy of the interpolation and would improve the quality of the images generated by the apparatus. Further, it would yield predictable results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata, US 2012/0025060 A1, in view of Conners, US 2009/0200451 A1.
Regarding claim 10, Iwata, US 2012/0025060 A1, teaches the solid state imaging device according to claim 1. However, Iwata does not teach wherein the color coding is a coding of WRGB. 
Conners, US 2009/0200451 A1, Fig. 9 shows a color filter array similar to that of Iwata except that a section of green pixels has been replaced by a section of white pixels. White pixels allow more light to strike a pixel than green pixels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to substitute the RGBW color filter array pattern of Conners, US 2009/0200451 A1, for the RGB color filter array pattern of Iwata, US 2012/0025060 A1, so that the imaging system could be made more sensitive to light. This would improve the quality of images captured in low light conditions and would further yield predictable results.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, US 2012/0025060 A1, in view of Izumi et al., US 2006/0007331 A1, as applied to claim 11 above, and further in view of Kiyosawa et al., US 2013/0128082 A1 (Kiyosawa).
Regarding claim 12, Iwata, US 2012/0025060 A1, in view of Izumi teaches the solid state imaging device according to claim 11, wherein the correction processing unit corrects a defective pixel generated in the pixel sharing unit using pixels in the group of a plurality of pixels (Izumi teaches that in the case of defective pixels, signals for the defective pixel locations are interpolated using the signals of adjacent non-defective pixels having the same color as the defective pixel locations, par. 75; in combination with Iwata, the correction would be based on other non-defective pixels of the group of the plurality of pixels). However, Iwata in view of Izumi does not teach that the correction is according to the number of defective pixels generated in the pixel sharing unit. 
Kiyosawa et al., US 2013/0128082, teaches a defective pixel algorithm that takes into account the status of neighboring pixels of a target pixel, as to whether the neighboring pixels are defective or not (see Fig 4, par. 65+). Neighbors that are defective are excluded from median filtering (par. 71). Further, there are different defective pixel detection and correction methods applied depending on the number of defective neighbor pixels (par. 77). In this way, more accurate defective pixel detection and correction is performed (par. 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the aspect of excluding defective neighbor pixels from the defective pixel correction calculation per Kiyosawa et al., US 2013/0128082, with the apparatus of Iwata, US 2012/0025060 A1, in view of Izumi et al., US 2006/0007331 A1, so that the defective pixel correction could be performed more accurately. This would increase the quality of the images generated by the apparatus and would yield predictable results.
Regarding claim 13, Iwata, US 2012/0025060 A1, in view of US 2006/0007331 A1, teaches the solid state imaging device according to claim 11. However, Iwata in view of Izumi does not teach wherein the correction processing unit corrects a defective pixel generated in the pixel sharing unit using all pixels in the group of a plurality of pixels. 
Kiyosawa et al., US 2013/0128082, teaches a defective pixel algorithm that takes into account the status of neighboring pixels of a target pixel, as to whether the neighboring pixels are defective or not (see Fig 4, par. 65+). Neighbors that are defective are excluded from median filtering (par. 71). Further, there are different defective pixel detection and correction methods applied depending on the number of defective neighbor pixels (par. 77). When none of the neighbors are defective, all neighbors are used (par. 67). In this way, more accurate defective pixel detection and correction is performed (par. 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the aspect of excluding defective neighbor pixels from the defective pixel correction calculation and utilizing them if not defective per Kiyosawa et al., US 2013/0128082, with the apparatus of Iwata, US 2012/0025060 A1, in view of Izumi et al., US 2006/0007331 A1, so that the defective pixel correction could be performed more accurately. This would increase the quality of the images generated by the apparatus and would yield predictable results.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata, US 2012/0025060 A1, in view of Izumi et al., US 2006/0007331 A1, as applied to claim 11 above, and further in view of Kolli, US 2014/0211048 A1.
Regarding claim 14, Iwata, US 2012/0025060 A1, in view of Izumi et al., US 2006/0007331 A1, teaches the solid state imaging device according to claim 11. However, Iwata in view of Izumi does not teach wherein the correction processing unit corrects a defective pixel generated in the pixel sharing unit using data in the group of a plurality of pixels according to storage time of the defective pixel generated in the pixel sharing unit. 
Kolli, US 2014/0211048 A1, teaches that image sensors may have spatially arranged exposures for generating high dynamic range images (see abstract, Figs. 3, 4). When defective pixels occur in such configurations, the exposure time of the defective pixels and neighbors must be taken into account to effectively correct for the defective pixels (see Fig. 1, exposure ratio input; par. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the spatially varying exposures of Kolli, US 2014/0211048 A1, with the apparatus of Iwata, US 2012/0025060 A1, in view of Izumi et al., US 2006/0007331 A1, so that high dynamic range images could be captured. This would increase the quality of the images generated by the apparatus and would yield predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to take into account the differing exposure times of the spatially varying exposures when performing defective pixel correction as shown by Kolli in the apparatus of Iwata, US 2012/0025060 A1, in view of Izumi so that the defective pixels could be appropriately corrected for the spatially varying exposures. This would increase the quality of the images generated by the apparatus and would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0230583, discloses an imaging device with pixel groups and a Bayer filter.  US 2011/0273597, discloses an imaging device with groups of pixels of the same color.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs